RECOMMENDED FOR FULL-TEXT PUBLICATION
                                Pursuant to Sixth Circuit Rule 206
                                      File Name: 05a0133p.06

                    UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT
                                    _________________


                                                       X
                                                        -
 ERIC SHARP, Representative of the Estate of Earle

                                 Plaintiff-Appellant, -
 Chadwick Sharp, deceased,
                                                        -
                                                        -
                                                            No. 03-2516

                                                        ,
          v.                                             >
                                                        -
                                                        -
                                Defendant-Appellee. -
 UNITED STATES OF AMERICA,

                                                        -
                                                       N
                        Appeal from the United States District Court
                       for the Eastern District of Michigan at Detroit.
                      No. 01-73731—George C. Steeh, District Judge.
                                    Argued: March 10, 2005
                              Decided and Filed: March 16, 2005
                 Before: KENNEDY, MOORE, and SUTTON, Circuit Judges.
                                      _________________
                                           COUNSEL
ARGUED: Dondi R. Vesprini, LAWRENCE S. KATKOWSKY ASSOC., Bingham Farms,
Michigan, for Appellant. Geneva S. Halliday, ASSISTANT UNITED STATES ATTORNEY,
Detroit, Michigan, for Appellee. ON BRIEF: Lawrence S. Katkowsky, LAWRENCE S.
KATKOWSKY ASSOC., Bingham Farms, Michigan, for Appellant. Geneva S. Halliday,
ASSISTANT UNITED STATES ATTORNEY, Detroit, Michigan, for Appellee.
                                      _________________
                                          OPINION
                                      _________________
        KAREN NELSON MOORE, Circuit Judge. Eric Sharp appeals from an order of the district
court dismissing his Federal Tort Claims Act (“FTCA”) suit arising out of the death of his brother,
Earle Chadwick Sharp (“Chad Sharp”), in an off-road-vehicle (“ORV”) accident at the Huron
National Forest. For the reasons set forth below, we AFFIRM the district court’s dismissal of this
action for lack of subject matter jurisdiction.




                                                1
No. 03-2516           Sharp v. United States                                                       Page 2


                        I. FACTUAL AND PROCEDURAL HISTORY
       The Huron National Forest covers over 400,000 acres of northeast Michigan. Included in
the Huron National Forest is a forty-acre parcel known as the Bull Gap Hill Climb Area (“Bull
Gap”), which has a large sand dune and over one hundred miles of trails. In the late 1990s, the Bull
Gap area became quite popular with ORV enthusiasts, and on holidays such as Memorial Day and
the Fourth of July, over one thousand ORV riders and spectators would visit Bull Gap.
        In 1999, only two National Forest Service law-enforcement officers were assigned to patrol
the entire Huron National Forest. In anticipation of a large Memorial-Day-weekend crowd at Bull
Gap, a Law Enforcement Operating Plan for Bull Gap (“Bull Gap Operating Plan”) was developed
by one of Huron National Forest’s law-enforcement officers, Officer Dallas Marroquin (“Officer
Marroquin”). The Bull Gap Operating Plan, which was approved by Officer Marroquin’s
supervisor, Thomas Barton, provided for other local law-enforcement units, such as the Michigan
State Police, the Michigan Department of Natural Resources, and the Oscoda County Sheriff’s
Department, to assist in patrolling Bull Gap during the Memorial Day weekend.
        Among the Memorial-Day-weekend visitors to Bull Gap were Chad Sharp and his brother,
Eric Sharp. At approximately 9:50 p.m. on Sunday evening, the ORV Chap Sharp was riding up the
Bull Gap sand dune stalled. Chad jumped off the ORV, but for reasons unknown, returned to the
vehicle just as a pickup truck began racing up the dune. Chad was struck by the pickup truck and
later died of his injuries.
        Eric Sharp, as representative of Chad Sharp’s estate, filed the instant suit against the United
States (the “Government”) under the FTCA, alleging gross negligence and/or willful and wanton
misconduct by the National Forest Service. More specifically, Sharp’s suit contends that the
National Forest Service is liable for: (1) allowing ORVs to operate in the Bull Gap area twenty-four
hours a day without furnishing adequate lighting, and (2) failing to maintain an adequate law-
enforcement presence in Bull Gap. A bench trial was held, and after hearing the testimony of
several witnesses, the district court granted the Government’s Rule 52(c) motion for judgment on
partial findings. In its oral ruling, the district court explained that Sharp had not shown the
inapplicability of the discretionary-function exception to the FTCA and thus had failed to establish
federal subject matter jurisdiction over the suit. Sharp now appeals to this court.
                                          II. ANALYSIS
A. Standard of Review
      The district court below dismissed the instant suit pursuant to Federal Rule of Civil
Procedure 52(c), which provides in part that:
       [i]f during a trial without a jury a party has been fully heard on an issue and the court
       finds against the party on that issue, the court may enter judgment as a matter of law
       against that party with respect to a claim or defense that cannot under the controlling
       law be maintained or defeated without a favorable finding on that issue. . . .
When entering judgment pursuant to Rule 52(c), the district court must set forth particular findings
of fact, which we then review for clear error. See FED. R. CIV. P. 52(c) 1991 advisory committee
note. We review de novo, however, the district court’s legal determination that it lacked subject
matter jurisdiction over this action. See Rich v. United States, 119 F.3d 447, 449 (6th Cir. 1997),
cert. denied, 523 U.S. 1047 (1998).
No. 03-2516               Sharp v. United States                                                               Page 3


B. Discretionary-Function Exception to the FTCA
        Before a suit may be maintained against the United States, the United States must consent
to being sued. Montez v. United States, 359 F.3d 392, 395 (6th Cir. 2004) (citing United States v.
Orleans, 425 U.S. 807, 814 (1976)). Through its enactment of the FTCA, Congress has waived the
United States’s immunity from suits:
         for injury or loss of property, or personal injury or death caused by the negligent or
         wrongful act or omission of any employee of the Government while acting within the
         scope of his office or employment, under circumstances where the United States, if
         a private person, would be liable to the claimant in accordance with the law of the
         place where the act or omission occurred.
28 U.S.C. § 1346(b)(1). This waiver of sovereign immunity is subject to a number of limitations,
including the discretionary-function exception codified in 28 U.S.C. § 2680(a). See 28 U.S.C.
§ 2680(a) (stating that 28 U.S.C. § 1346(b)’s waiver of sovereign immunity does not apply to “[a]ny
claim . . . based upon the exercise or performance or the failure to exercise or perform a
discretionary function or duty on the part of a federal agency or an employee of the Government,
whether or not the discretion involved be abused”). If the discretionary-function exception applies
and Congress has not otherwise waived the United States’s immunity, then we lack subject matter
jurisdiction over the action. See Rich, 119 F.3d at 450.
        When determining whether the United States is immune from suit based on the discretionary-
function exception, we engage in a two-step analysis. We first consider “whether the challenged
act or omission violated a mandatory regulation or policy that allowed no judgment or choice. If
so, the discretionary function exception does not apply” because “the employee had no rightful
option but to adhere to the directive” and thus “there was no element of judgment or choice in the
complained of conduct.” Rosebush v. United States, 119 F.3d 438, 441 (6th Cir. 1997) (internal
quotation marks and citations omitted).
        If the challenged action is deemed discretionary, we proceed to step two of the analysis, in
which we determine “whether the conduct is ‘of the kind that the discretionary function exception
was designed to shield.’” Id. (quoting United States v. Gaubert, 499 U.S. 315, 322-23 (1991)). In
undertaking such an evaluation, we keep in mind that “the discretionary function exception was
designed to prevent” courts from being required “to ‘second guess’ the political, social, and
economic judgments of an agency exercising its regulatory function.” United States v. S.A. Empresa
de Viacao Aerea Rio Grandense (Varig Airlines), 467 U.S. 797, 820 (1984). Such judgments are
not restricted to those made by an agency’s policymakers, for “it is the nature of the conduct, rather
than the status of the actor, that governs whether the discretionary function exception applies in a
given case.” Id. at 813; see Gaubert, 499 U.S. at 325 (concluding that day-to-day management of
savings and loan by federal regulators fell within scope of discretionary-function exception,
explaining that, “A discretionary act is one that involves choice or judgment; there is nothing in that
description that refers exclusively to policymaking or planning functions.”). We also consider the
fact that “[w]hen established governmental policy, as expressed or implied by statute, regulation,
or agency guidelines, allows a Government agent to exercise discretion, it must be presumed that1
the agent’s acts are grounded in policy when exercising that discretion.” Gaubert, 499 U.S. at 324.


         1
           We note that there appears to be some debate as to the impact of this so-called Gaubert presumption on the
question of which party bears the burden of proving the applicability (or inapplicability) of the discretionary-function
exception. In Carlyle v. United States, Department of the Army, a case decided before the Supreme Court issued its
ruling in Gaubert, we explained:
          Because § 2680 clearly limits the jurisdiction of the federal courts, a plaintiff can invoke jurisdiction
          only if the complaint is facially outside the exceptions of § 2680. . . . Only after a plaintiff has
No. 03-2516               Sharp v. United States                                                                 Page 4


         1. Hours of Operation/Lighting Conditions
        Sharp’s first theory of liability is that the National Forest Service acted negligently in
allowing Bull Gap to remain open during nighttime hours without providing better lighting
conditions. According to Sharp, the National Forest Service’s decisions regarding Bull Gap’s hours
of operation and lighting conditions do not come within the reach of the discretionary-function
exception to the FTCA because the Forest Service Manual mandates the protection of visitors’
health and safety, and the National Forest Service acted negligently in effectuating this policy.
         At the heart of this claim is Title 6700 of the Forest Service Manual, which provides in part:
         6702 - OBJECTIVE. The objective of the Forest Service safety and health program
         is to ensure adequate protection for Forest Service employees and property, Human
         Resource Program participants, and the visiting public. . . .
         6703 - POLICY
                                                         ***
                  2. Safety and health of all involved individuals are the highest priorities on
                     any job.
                  3. The Forest Service shall provide safe and healthful facilities for visitors.
Pl.-Appellant’s Br. at 7. Sharp asserts that, while the National Forest Service’s issuance of these
policies amounts to a discretionary act encompassed by the discretionary-function exception, the
National Forest Service’s decisions regarding hours of operation and lighting conditions are not
similarly protected. We disagree.
        As the district court correctly noted, Title 6700 of the Forest Service Manual contains “[v]ery
broad statements” that “certainly could not be read” as eliminating the National Forest Service’s
discretion in determining how best to carry out such policies. Joint Appendix (“J.A.”) at 32 (Trial
Tr. Vol. II at 161). Title 6700 does not set forth specific regulations dictating a national forest’s
hours of operation or lighting conditions and thus is not “a mandatory regulation or policy that
allowed no judgment or choice.” Rosebush, 119 F.3d at 441. Hence, the district court correctly
classified the National Forest Service’s decisions to allow twenty-four-hour public access to the
Huron National Forest and to not install additional lighting facilities at Bull Gap as discretionary
acts.




          successfully invoked jurisdiction by a pleading that facially alleges matters not excepted by § 2680
          does the burden fall on the government to prove the applicability of a specific provision of § 2680.
          Any other reading of 28 U.S.C. § 1346(b) and § 2680 would conflict with the general rule that a party
          invoking federal jurisdiction must allege facts necessary to establish subject matter jurisdiction.
674 F.2d 554, 556 (6th Cir. 1982) (citations omitted). The Ninth Circuit, in a post-Gaubert decision, expressly adopted
our method of resolving burden-of-proof issues, finding it consistent with the Gaubert presumption. See Prescott v.
United States, 973 F.2d 696, 702 & n.4 (9th Cir. 1992) (“The framework that the Seventh [sic] Circuit articulated in
Carlyle and that we adopt here is consistent with the [Gaubert] Court’s analysis. Gaubert, of course, did not deal with
the burden of proof question.”) (citation omitted). Other circuits considering burdens of proof in discretionary-function
cases after Gaubert have declined to adopt the Prescott court’s analysis, instead leaving the issue unresolved. See Autery
v. United States, 992 F.2d 1523, 1526 n.6 (11th Cir. 1993); Kiehn v. United States, 984 F.2d 1100, 1105 n.7 (10th Cir.
1993) (noting that the Ninth Circuit’s reasoning in Prescott “may be suspect in light of Gaubert,” but finding it
unnecessary to decide the issue). Because we conclude that the discretionary-function exception applies in this case even
if the Government bears the burden of proof, we need not settle this issue here.
No. 03-2516            Sharp v. United States                                                     Page 5


        The district court also correctly determined that these decisions were “‘of the kind that the
discretionary function exception was designed to shield.’” Id. (quoting Gaubert, 499 U.S. at 322-
23). As the Government noted, the National Forest Service, in setting the hours-of-operation and
lighting policies for the Huron National Forest, was not required to take account of only Title 6700's
statements regarding health and safety. Rather, the National Forest Service also had to consider
§ 2303 of the Forest Service Manual, which directs the National Forest Service to “[e]nhance[]
recreation exp[]eriences through a minimum of regulation and law enforcement.” J.A. at 67 (Trial
Tr. Vol. II at 49). It is “[t]his balancing of interests . . . [that] characterizes the type of discretion
that the discretionary function exception was intended to protect.” Myers v. United States, 17 F.3d
890, 898 (6th Cir. 1994).
         Indeed, we have previously recognized the applicability of the discretionary-function
exception in cases challenging similar National Forest Service determinations. For instance, in
Reetz v. United States, 224 F.3d 794, 797 (6th Cir. 2000), we concluded that the discretionary-
function exception applied to a suit brought by an ORV operator who had been injured while driving
on a service road that the National Forest Service had not marked as closed to ORV traffic. In so
ruling, we explained that “[d]ecisions protected from tort liability by the discretionary function
exception to the FTCA include: 1) the proper response to hazards; 2) how to make federal lands safe
for visitors; and 3) whether to warn of potential dangers.” Id.; see also Rosebush, 119 F.3d at 443
(ruling that discretionary-function exception encompassed failure to place protective grating and
guard rails around fire pit and failure to warn visitors of fire-pit dangers). Because the National
Forest Service’s decisions regarding the Huron National Forest’s hours of operation and lighting
conditions required the National Forest Service to make policy-type judgments balancing several
competing considerations, we conclude that the district court did not err in applying the
discretionary-function exception and dismissing this claim for lack of subject matter jurisdiction.
        2. Law-Enforcement Presence
        The second theory of liability asserted in Sharp’s suit is that the National Forest Service
acted negligently in providing inadequate law-enforcement services at Bull Gap. Sharp contends
that the district court erred in dismissing this claim based on the discretionary-function exception
because National Forest Service law-enforcement officers did not comply with the mandatory terms
of the Bull Gap Operating Plan in effect at the time of Chad Sharp’s accident. We conclude that
Sharp’s argument affords him no relief.
        As Sharp correctly asserts, if the Bull Gap Operating Plan were deemed to be “a mandatory
regulation or policy that allowed no judgment or choice,” and if it were determined that the National
Forest Service violated the terms of the Bull Gap Operating Plan, the actions at issue would not be
discretionary and the discretionary-function exception to the FTCA would not apply. Rosebush, 119
F.3d at 441. We conclude, however, that neither of these conditions is satisfied. First, the
circumstances surrounding the preparation of the Bull Gap Operating Plan indicate that the plan was
not designed to be a mandatory National Forest Service policy. As the district court correctly
observed, although the Bull Gap Operating Plan states that the National Forest Service “will” use
officers from other local law-enforcement agencies in patrolling Bull Gap, this provision could not
be deemed mandatory because the National Forest Service did not have the ability to compel the
participation of other law-enforcement-agency personnel or to even guarantee its own staffing levels.
The non-mandatory nature of the Bull Gap Operating Plan is further confirmed by the testimony of
Dwight Devereux, an assistant ranger for the Huron National Forest. When questioned about the
Bull Gap Operating Plan, Devereux stated that it was “not a policy,” but rather was merely
“designed to guide [their] activities that [Memorial Day] weekend.” J.A. at 80 (Trial Tr. Vol. II. at
118). Devereux further explained that there was no “requirement or mandat[e] that the Forest
Service actually follow [the Bull Gap Operating P]lan” because “there’s [sic] always circumstances
that require deviations from plans.” J.A. at 80 (Trial Tr. Vol. II at 118); J.A. at 84 (Trial Tr. Vol.
No. 03-2516               Sharp v. United States                                                                 Page 6


II at 135) (“I can testify that this is an operating plan and I have some experience with previous
operating plans and I don’t be [sic] in any case that operating plans are followed to the exact T.”).
Hence, we conclude that the Bull Gap Operating Plan did not constitute a mandatory policy dictating
the National Forest Service’s law-enforcement operations during the 1999 Memorial Day weekend.
         We also note that, even if the Bull Gap Operating Plan were deemed a mandatory policy, it
does not appear that the National Forest Service violated the plan            provisions. Based on the
testimony of the witnesses at trial and the district court’s findings,2 it appears that the Bull Gap
Operating Plan set forth a law-enforcement-officer staffing schedule that called for six officers to
work a shift running from 11:00 a.m. to midnight. J.A. at 42 (Trial Tr. Vol. II at 5). Sharp asserts
that the National Forest Service’s law-enforcement officers did not abide by this work schedule
because they left the Bull Gap area approximately one hour before Chad Sharp’s accident, or
roughly three hours before the end of the scheduled shift. The district court found, however, that
“nothing in [the Bull Gap Operating P]lan required the staff to be present at the hill climb area,” that
the law-enforcement officers had returned to the control center to take care of administrative tasks,
and that the officers’ “plan was to patrol on the way home so that they would indeed arrive at a point
to exit the Huron National Forest during their patrolling activities at or around midnight,
not[]withstanding the fact they had indeed started earlier than this plan would call for.” J.A. at 39
(Trial Tr. Vol. II at 168). As the district court noted, “Indeed, . . . if anything they were doing more
than the plan called for by the schedule they were maintaining and they had not departed for home
as of the time that this call reporting the accident was received.” J.A. at 39-40 (Trial Tr. Vol. II at
168-69). The district court’s findings are well-supported by the testimony at trial. As Officer
Marroquin, who drafted the Bull Gap Operating Plan, explained, the shifts listed in the plan were
designed to reflect the officers’ entire working period, including the time required to return to their
home districts, which appear to have been located more than an hour’s drive from Bull Gap. J.A.
at 93 (Trial Tr. Vol. II at 63) (“We have to give ourselves enough time to make it back to our home
units, that’s the only amount of time we were scheduled for, on the schedule.”); J.A. at 104 (Trial
Tr. Vol. II at 74) (“That was to be the total extent of [the officers’] shift time, and the officers knew
that that were there. We all knew what that meant, it would give us time to get back to our home
units instead of making it a 12 hour day there, if we would have tacked on an extra hour and a half
each way it would make it an extremely long shift.”). Indeed, the officers’ pre-midnight departure
from the Bull Gap area could be seen as required by the Bull Gap Operating Plan’s provision that
“[l]aw enforcement officers will work a schedule that best meets the needs of providing public safety
and protecting property[/]resources,” in that the officers were still responsible for patrolling their
home areas during the Memorial Day weekend, notwithstanding their being scheduled to work at
Bull Gap. J.A. at 90 (Trial Tr. Vol. II at 59); see J.A. at 106 (Trial Tr. Vol. II at 76)
(acknowledgment by Officer Marroquin that he was “the only law enforcement officer assigned to
the Huron shores portion of the Huron National Forest” and that “while [he was] assisting in the Bull
Gap area Memorial Day weekend[, his] area did not have a law enforcement officer patrolling
excep[t] for what [he] could do in the morning and late at night”). Thus, Sharp’s argument that the
discretionary-function exception does not apply because the National Forest Service violated a
mandatory National Forest Service policy lacks merit.
        We also conclude that the district court properly determined that the law-enforcement-
staffing decisions by the National Forest Service are “‘of the kind that the discretionary function
exception was designed to shield.’” Rosebush, 119 F.3d at 441 (quoting Gaubert, 499 U.S. at 322-
23). The National Forest Service’s decisions regarding the number and assignment of law-
enforcement officers are the product of assessing and balancing the needs of all parts of the Huron


         2
          We note that our review in this case has been made rather difficult by the parties’ failure to include a copy of
the Bull Gap Operating Plan in the Joint Appendix or to preserve as part of the district court record the trial exhibit
containing the plan.
No. 03-2516           Sharp v. United States                                                    Page 7


National Forest (not simply the Bull Gap area), budgetary constraints, and the Forest Service Manual
directive that “recreation experiences [be enhanced] through a minimum of regulation and law
enforcement.” J.A. at 67 (Trial Tr. Vol. II at 49); J.A. at 56-57 (Trial Tr. Vol. II at 35-36)
(explaining that “we only had a limited amount of Forest Service law enforcement personnel. The
heaviest use time is day time. Night time there’s not much activity, so it’s efficient to put our forces
on during day time, during the busy times.”); J.A. at 71 (Trial Tr. Vol. II at 77) (citing budgetary
reasons for the fact that only two law-enforcement officers were permanently assigned to patrol the
Huron National Forest); see Carlyle v. United States, Dep’t of the Army, 674 F.2d 554, 557 (6th Cir.
1982) (applying discretionary-function exception in suit challenging Army’s manner of supervising
recruits, explaining that although “[t]he plaintiff’s argument might be meritorious if the Army had
in fact decided to place a supervisor in the Hotel only to have that person leave his post,” “[a]ny
decision to supervise [Army recruits] only by means of letters and not to place personnel in the Hotel
was a discretionary function and outside federal jurisdiction”); see also Lockett v. United States, 938
F.2d 630, 639 (6th Cir. 1991) (concluding that EPA’s response to PCB spill fell within
discretionary-function exception, explaining that “these discretionary decisions, based upon
‘judgment calls’ concerning the sufficiency of evidence of violations of applicable regulations, the
allocation of limited agency resources, and determinations about priorities of serious threat to public
health, are the very ‘public policy’ discretionary judgments Congress intended to shield from
liability under section 2680(a)”); Totten v. United States, 806 F.2d 698, 701 (6th Cir. 1986)
(extending discretionary-function exception to Air Force’s decision as to how to clean up spilt rocket
fuel, explaining that the operation “involved discretionary decisions based not only on safety but
also on such considerations as budgetary and time constraints and the availability of personnel with
expertise in solid fuel clean-up”). Thus, the district court properly determined that the discretionary-
function exception to the FTCA applies and that it did not have subject matter jurisdiction over
Sharp’s suit.
                                        III. CONCLUSION
        For the reasons set forth above, we agree with the district court’s determination that the
discretionary-function exception to the FTCA’s waiver of sovereign immunity applies in this case,
and we therefore AFFIRM the dismissal of this action for lack of subject matter jurisdiction.